DSM LARGE CAP GROWTH FUND Institutional Class (DSMLX) Supplement dated May 25, 2012 to Prospectus dated October31, 2011 We are pleased to inform you that the Board of Trustees approved a 0.25% reduction to the DSM Large Cap Growth Fund’s advisory fee as well as a 0.15% reduction to the Fund’s Total Annual Fund Operating Expenses.Effective May 16, 2012, the Advisor has contractually agreed to reduce its fees and/or pay Fund expenses in order to limit Total Annual Operating Expenses for Institutional Class shares to 0.95%.The effect of this reduction is reflected in the revised Fees and Expenses table below.Page1 of the Prospectus is replaced with the following information.Additionally, references to the advisory fees for the Institutional Class throughout the Prospectus including on page 9 under Investment Advisor, are changed to 0.75% of average daily net assets.In addition, references to the Expense Cap for the Institutional Class throughout the Prospectus, including on page10 under Fund Expenses, are changed to 0.95%. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund: Shareholder Fees (fees paid directly from your investment) Institutional Class Redemption Fee (as a percentage of amount redeemed within 30 days of purchase) 1.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investments) Institutional Class Management Fees 0.75% Distribution (12b-1) Fees None Other Expenses(1) 0.84% Acquired Fund Fees and Expenses 0.01% Total Annual Fund Operating Expenses 1.60% Fee Waiver/Expense Reimbursement(2) -0.64% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement 0.96% (1)Other expenses are based on estimated customary Fund expenses for the current fiscal year. (2) The Advisor has contractually agreed to reduce its fees and/or pay Fund expenses (excluding Acquired Fund Fees and Expenses, interest, taxes, dividends on short positions and extraordinary expenses) in order to limit the Fund’s Total Annual Operating Expenses to 0.95% for the Institutional Class through October31, 2012.To the extent that the Advisor waives its fees and/or absorbs expenses to satisfy this expense cap, it may seek repayment of a portion or all of such amounts at any time within three fiscal years after the fiscal year in which such amounts were waived or absorbed, subject to the expense cap. Example This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same (taking into account the contractual expense limitation).Although your actual costs may be higher or lower, under these assumptions, your costs would be: 1 Year 3 Years 5 Years 10 Years Institutional Class Please retain this Supplement with the Prospectus. DSM LARGE CAP GROWTH FUND Retail Class Supplement dated May 25, 2012 to Prospectus dated October31, 2011 We are pleased to inform you that the Board of Trustees approved a 0.25% reduction to the DSM Large Cap Growth Fund’s advisory fee as well as a 0.15% reduction to the DSM Large Cap Growth Fund’s Total Annual Fund Operating Expenses.Effective May 16, 2012, the Advisor has contractually agreed to reduce its fees and/or pay Fund expenses in order to limit Total Annual Operating Expenses for Retail Class shares to 1.20%.The effect of this reduction is reflected in the revised Fees and Expenses table below.Page1 of the Prospectus is replaced with the following information.Additionally, references to the advisory fees for the Retail Class throughout the Prospectus including on page 9 under Investment Advisor, are changed to 0.75% of average daily net assets.In addition, references to the Expense Cap for the Institutional Class throughout the Prospectus, including on page10 under Fund Expenses, are changed to 1.20%. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund: Shareholder Fees (fees paid directly from your investment) Retail Class Redemption Fee (as a percentage of amount redeemed within 30 days of purchase) 1.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investments) Retail Class Management Fees 0.75% Distribution (12b-1) Fees 0.25% Other Expenses(1) 0.84% Acquired Fund Fees and Expenses 0.01% Total Annual Fund Operating Expenses 1.85% Fee Waiver/Expense Reimbursement(2) -0.64% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement 1.21% (1)Other expenses are based on estimated customary Fund expenses for the current fiscal year. (2) The Advisor has contractually agreed to reduce its fees and/or pay Fund expenses (excluding Acquired Fund Fees and Expenses, interest, taxes, dividends on short positions and extraordinary expenses) in order to limit the Fund’s Total Annual Operating Expenses to 1.20% for the Retail Class through October31, 2012.To the extent that the Advisor waives its fees and/or absorbs expenses to satisfy this expense cap, it may seek repayment of a portion or all of such amounts at any time within three fiscal years after the fiscal year in which such amounts were waived or absorbed, subject to the expense cap. Example This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same (taking into account the contractual expense limitation).Although your actual costs may be higher or lower, under these assumptions, your costs would be: 1 Year 3 Years 5 Years 10 Years Retail Class Please retain this Supplement with the Prospectus. DSM LARGE CAP GROWTH FUND Institutional Class Retail Class Supplement dated May 25, 2012 to Statement of Additional Information dated October 31, 2011 We are pleased to inform you that the Board of Trustees approved a 0.25% reduction to the DSM Large Cap Growth Fund’s investment advisory fee as well as a 0.15% reduction to the Fund’s Total Annual Fund Operating Expenses.Effective May 16, 2012, the Advisor has contractually agreed to reduce its fees and/or pay Fund expenses in order to limit Total Annual Operating Expenses for the Retail Class to 1.20% and the Institutional Class to 0.95%.The following information replaces the applicable paragraphs on pageB-22 of the Statement of Additional Information. In consideration of the services provided by the Advisor pursuant to the Advisory Agreement, the Advisor is entitled to receive from the Fund an investment advisory fee of 0.75% computed daily and paid monthly of the Fund’s average daily net assets.However, the Advisor may voluntarily agree to reduce a portion of the fees payable to it on a month-to-month basis. The Fund is responsible for its own operating expenses.The Advisor has contractually agreed to reduce fees and/or pay Fund expenses (excluding Acquired Fund Fees and Expenses, interest, tax, and extraordinary expenses) in order to the limit Total Annual Operating Expenses for shares of the Fund to 1.20% and 0.95% for the Retail Class and Institutional Class, respectively (the “Expense Caps”).The Expense Caps will remain in effect through October31, 2012, as shown in the Example contained in the Prospectus and may continue thereafter for an indefinite period, as determined by the Board.The Advisor is permitted to be reimbursed for fee reductions and/or expense payments made in the prior three fiscal years.Any such reimbursement is subject to the Board’s review and approval.This reimbursement may be requested by the Advisor if the aggregate amount actually paid by the Fund toward operating expenses for such fiscal year (taking into account the reimbursement) does not exceed the Expense Caps. Please retain this Supplement with the Statement of Additional Information.
